Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 - 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 18 of U.S. Patent No. 11,280,761 B2 and claims 1 - 4 of U.S. Patent No. 11,231,396 B2 . Although the claims at issue are not identical, they are not patentably distinct from each other because they seek to encompass the same invention (i.e. a seal monitoring system and method for a dry gas seal assembly comprising a dry gas seal having a stator portion and a rotor portion, the dry gas seal configured to be positioned between a stationary housing and a rotatable shaft, an acoustic emissions sensor configured to sense when the firs seal face and the second seal face are in an operational condition relative to one another, a speed sensor sensing speed of the rotatable shaft at speeds below one thousand rotations per minute and a processor configured to receive signals from the speed sensor and signal from the acoustic emissions sensor to determine/establish an operating condition of the dry gas seal).  Therefore, the all pending claims 1 - 20 are rejected in view of claims 1 - 18 of U.S. Patent No. 11,280,761 B2 and claims 1 - 4 of U.S. Patent No. 11,231,396 B2. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 - 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to Claim 1, the instant claim recites the limitation “a signal received from the speed sensor” at lines 14 - 15.  It is vague/unclear if “a signal” at line 14 is referring to the signal recited at line 9 (i.e. signal indicative of a rotation speed of the rotatable shaft) or not.  
As to Claim 2, the instant claim recites “the change in operational condition” at lines 1-2.  There is insufficient antecedent basis for this limitation resulting in unclear scope of the claim.  
  As to Claim 3, the instant claim recites “the change in operational condition” at lines 1-2.  There is insufficient antecedent basis for this limitation resulting in unclear scope of the claim.  
Dependent claims 2 - 12 are also rejected as being dependent on rejected claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 13 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. No. 6,065,345 to Holenstein et al. (hereinafter “Holenstein”).

Regarding Claim 13, Holenstein teaches a method of operating a mechanical seal monitoring system having a mechanical seal forming a seal between a housing and a rotatable shaft (see abstract, see Col. 1, lines 6 - 10, see Figure 1), the method comprising: 
determining when one of a separation of a first seal face from a second seal face of the mechanical seal and a contact of the first seal face with the second seal face occurs (see Col. 3, lines 51 - Col. 4, line 16 describing detection/monitoring of a sliding condition of the seal and/or use of acoustic signals as further described at Col. 5, lines 41 - 58, Col. 6, lines 29 - 34, thus reading on the invention as claimed);
determining a rotational speed indicative of a speed of the rotatable shaft (see Col. 3, lines 16 - 23, Col. 6, lines 15 - 28 describing rotational sensor 303 for determination of the speed of the rotational shaft 3); 
associating the rotational speed with an occurrence of one of the separation of the first seal face from the second seal face and the contact of the first seal face with the second seal face (see Col. 5, lines 41 - 58 stating “A sound sensor 20 is arranged on the holder 91 in the interior of the pump housing 2 and measures the sound emission of the mechanical seal in the operating state of the pump 1 in the frequency range”…”  that this frequency range is particularly well suited for the monitoring of the sliding condition of the mechanical seal on the basis of its sound emission”, thus reading on the invention as claimed); and 
determining an operating condition of the mechanical seal based on the association of the rotational speed with an occurrence of one of the separation of the first seal face from the second seal face and the contact of the first seal face with the second seal face (see Col. 3, lines 16 - 61, note that the association of the rotational speed with one of the occurrences will produce a different acoustic signal depending on the condition of the seal, thus reading on the invention as claimed).
Even though Holenstein teaches monitoring a mechanical seal, Holenstein does not explicitly teach the mechanical seal as being a dry gas seal.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the monitoring system for a dry gas seal, since Holenstein does not exclude dry gas seal and the invention would perform equally well with a variety of mechanical seals including that of dry gas seals.

Regarding Claim 14, Holenstein as modified above teaches wherein determining an operating condition of the dry gas seal includes monitoring, over time, rotational speeds associated with occurrences of one of the separation of the first seal face from the second seal face and the contact of the first seal face with the second seal face (see Col. 3, lines 16 - 61, note that the association of the rotational speed with one of the occurrences will produce a different acoustic signal depending on the condition of the seal, thus reading on the invention as claimed).  

Regarding Claim 16, Holenstein as modified above teaches wherein determining an operating condition of the dry gas seal includes monitoring, over time, the rotational speeds associated with occurrences of both of the separation of the first seal face from the second seal face and the contact of the first seal face with the second seal face (see Col. 3, lines 16 - 61, note that the association of the rotational speed with one of the occurrences will produce a different acoustic signal depending on the condition of the seal, thus reading on the invention as claimed).  

Regarding Claim 18, Holenstein as modified above teaches wherein determining an operating condition of the dry gas seal is based on the association of rotational speeds with occurrences of both of the separation of the first seal face from the second seal face and the contact of the first seal face with the second seal face (see Col. 3, lines 16 - 61, note that the association of the rotational speed with one of the occurrences will produce a different acoustic signal depending on the condition of the seal, thus reading on the invention as claimed).  

Regarding Claim 20, Holenstein as modified above teaches wherein determining when one of the separation of the first seal face from the second seal face and the contact of the first seal face with the second seal face occurs is based on a signal from an acoustic emissions sensor of the dry gas seal system (see Col. 3, lines 16 - 61, note that the association of the rotational speed with one of the occurrences will produce a different acoustic signal depending on the condition of the seal, thus reading on the invention as claimed).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form accompanying this office action which includes relevant arts.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARRIT EYASSU whose telephone number is (571)270-1403. The examiner can normally be reached M - F: 9:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on 5712722457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARRIT EYASSU/Primary Examiner, Art Unit 2855